Citation Nr: 1113105	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-28 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to an effective date earlier than October 6, 2004 for the award of a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  An October 6, 2004 written statement from the Veteran constituted an informal claim for TDIU benefits.

2.  For the time period prior to October 6, 2004, service connection was in effect for degenerative disc disease of the lumbar spine, rated as 20 percent disabling; degenerative joint disease of the left knee, rated as 10 percent disabling; degenerative joint disease of the right knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; L5-S1 radiculopathy, rated as 10 percent disabling; status post bunionectomy of both toes, rated as noncompensable; residuals of left hand 5th digit fracture, rated as noncompensable; bilateral sensorineural hearing loss, rated as noncompensable; and status post hydrocelectomy, rated as noncompensable; the Veteran had a combined 50 percent schedular rating for service-connected disabilities.

3.  For the time period prior to October 6, 2004, the Veteran's service-connected are not shown to have precluded him from performing substantially gainful employment consistent with his educational and vocational experiences.






CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than October 6, 2004 for the award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement an effective date earlier than October 6, 2004 for his TDIU award.  He has been unemployed since his separation from service in 2001, and argues that his unemployability since service has been due to service-connected disabilities.  Thus, he seeks an award of TDIU effective to his date of discharge from active service.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the veteran's employment history, educational attainment and vocational experience.  38 C.F.R. § 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine if there is some service-connected factor outside the norm which places the veteran in a different position than other veterans with similar disability ratings.  Id.  

The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Procedurally, a December 2005 RO rating decision awarded the Veteran entitlement to TDIU effective July 27, 2005.  At that time, service connection was in effect for hypertensive cardiovascular disease, rated as 30 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; degenerative joint disease of the left knee, rated as 10 percent disabling; degenerative joint disease of the right knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; L5-S1 radiculopathy, rated as 10 percent disabling; status post bunionectomy of both toes, rated as 10 percent disabling; residuals of left hand 5th digit fracture, rated as noncompensable; bilateral sensorineural hearing loss, rated as noncompensable; and status post hydrocelectomy, rated as noncompensable.  This resulted in a combined 70 percent schedular rating effective which rendered the Veteran eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  This effective date was based upon receipt of a written statement from the Veteran requesting TDIU benefits on July 27, 2005.  

In awarding TDIU, the RO provided very little reasoning or analysis.  The December 2005 rating decision merely states that "[m]edical evidence shows that your multiple muskuloskeletal [sic] disabilities impair your ambulation and weight-bearing, thus affecting your ability to obtain employment."

The RO issued another rating decision in February 2006 which awarded the Veteran an effective date of October 6, 2004 for the award of TDIU.  In so doing, the RO held that clear and unmistakable error had been committed by not recognizing that a letter submitted by the Veteran on October 6, 2004 essentially constituted an informal claim for TDIU.

The Board notes that the RO has favorably ruled that the Veteran had an unadjudicated TDIU claim pending on October 6, 2004.  Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, the immediate issue before the Board is whether the Veteran has established his entitlement to TDIU for the time period prior to October 6, 2004.

For the time period prior to October 6, 2004, service connection was in effect for degenerative disc disease of the lumbar spine, rated as 20 percent disabling; degenerative joint disease of the left knee, rated as 10 percent disabling; degenerative joint disease of the right knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; L5-S1 radiculopathy, rated as 10 percent disabling; status post bunionectomy of both toes, rated as noncompensable; residuals of left hand 5th digit fracture, rated as noncompensable; bilateral sensorineural hearing loss, rated as noncompensable; and status post hydrocelectomy, rated as noncompensable.

The Board first observes that the Veteran had a combined 50 percent schedular rating for service-connected disabilities which renders him ineligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) prior to October 6, 2004.  Thus, the Board may only review the record to determine whether to refer this claim to the C&P Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. 1 (2001).

Review of the record reveals that the Veteran has obtained a high school diploma, and has two years of vocational training in electronics.  He served as a unit supply specialist for over 16 years in the military.  He has not worked since retiring from the military in December 2001.  The medical evidence of record discloses no medical opinion, at any point, which attributes the Veteran's alleged unemployability to the effects of service-connected disability, providing evidence against this claim. 

In pertinent part, the Veteran underwent multiple VA C&P examinations in October and December 2003.  With respect to his degenerative disc disease of the lumbar spine, the Veteran reported constant low back pain which radiated to both of his lower extremities.  He described flare-ups that occurred two to three times a week, which were more frequent when lifting objects, twisting the wrong way or cold weather exposure.  He self-described moderate functional impairment during flare-ups.  He could tolerate walking for one block before the onset of pain.  His pain was worse in the morning which made it difficult to arise from bed.  Examination demonstrated painful bending from 60 to 90 degrees with no sensory or motor deficits of the lower extremities.

With respect to his degenerative joint disease of the knees, the Veteran reported pain and stiffness with three to four flare-up episodes per week exacerbated by cold weather exposure.  He could not tolerate prolonged standing, walking, kneeling, lifting or carrying of heavy objects.  He used a cane to ambulate.  He could tolerate walking for one block before the onset of pain.  He self-described moderate functional impairment during flare-ups.  On examination, the Veteran's range of motion was 0 to 130 degrees on the right and 0 to 135 degrees on the left.  He had pain flare up from 0 to 120 degrees on the right and 0 to 30 degrees on the left. 

With respect to his hearing loss and tinnitus, the Veteran reported bilateral hearing loss which interfered with his ability to hear soft sounds, and episodic tinnitus in the presence of loud sounds.  He was diagnosed with bilateral mild sensorineural hearing loss with severe dip at the right ear high frequencies.

With respect to his hypertension, the Veteran complained of nape pains, headache, dizziness and occasional sharp left pain, especially when angry.  He had blood pressure readings of 140/100, 150/100 and 150/100.  No complications were reported, and he was diagnosed with uncontrolled hypertension.

With respect to his status post bunionectomy of both toes, the Veteran reported pain and stiffness of the toes.  He had flares two to three times per month, which became more frequent in cold weather.  He complained of an inability to tolerate prolonged squatting and rising on heels, and increased pain with tight-fitting shoes.  The examiner noted that the Veteran walked with a slight limp to the right absent any callosities, breakdown, or unusual shoe wear pattern indicative of abnormal weight bearing.

With respect to his residuals of left hand 5th digit fracture, the Veteran described left 5th finger pain which flared one to two times per month precipitated by cold weather exposure.  He denied additional motion loss during flare-ups.  On examination, the left tip of the 5th finger could not approximate the median transverse of the palm by 1.5 cm, and demonstrated 4/5 strength.  Left hand grip was good.

With respect to his status post hydrocelectomy, the Veteran reported right inguinal area pain when wearing tight fitting clothes.  Examination was significant only for pain on palpation of the right testicle.

Overall, a VA general medical examiner in December 2003 opined that the Veteran's service-connected disabilities (SCD) had a moderate impact on his ability to retain and obtain gainful employment, especially during flare-ups of disability, providing more evidence against the TDIU claim, let alone the issue before the Board at this time.

Notably, the Veteran had not been diagnosed and service-connected for hypertensive heart disease prior to October 6, 2004.

Overall, the October and December 2003 VA C&P examinations provide strong evidence against this claim, as it includes medical opinion that the totality of the Veteran's service-connected disabilities had no more than a moderate impact on his ability to retain and obtain gainful employment even when considering flare-ups of disability.

Additional pertinent evidence of record included includes private medical records reflecting the Veteran's October 2002 and February 2004 treatment for hypertension manifested by complaint of severe dizziness, nape pain and nausea, his September 2002 treatment for acute lumbago, and his December 2003 treatment for bilateral knee pain with recommended arthroscopy and debridement.  He had additional treatment for nonservice-connected gouty arthritis, diabetes mellitus, dyslipidemia, enlarged prostate, hepatic cysts, and enlarged left kidney.

Overall, the private treatment records do not provide direct evidence supporting a finding that the Veteran was unable to obtain and maintain substantially gainful employment due to service-connected disabilities.  In particular, these records do not reflect any lay or medical evidence suggesting that the Veteran was incapable of obtaining and maintaining sedentary-type employment consistent with his prior vocational and educational history.

In this case, the RO awarded entitlement to TDIU following a series of VA C&P examinations performed in December 2004, September 2005 and October 2005.  As stated above, the RO determined that this evidence showed that the Veteran's multiple musculoskeletal disabilities impaired his ambulation and weight-bearing which "affect[ed]" his ability to obtain employment.  

A close review of these examination reports included a finding that the Veteran's service-connected knee and foot pains did in fact limit the Veteran's ambulation and weight-bearing activities.  The Veteran self-described functional limitations of standing for no more than 15 to 30 minutes or walking more than 1/4 mile.  Clearly however, any compensable evaluation would limit the Veteran's ambulation and weight-bearing activities or there would be no basis to award the Veteran any compensation, let alone a 50 percent evaluation.   

The VA examiners also provided opinion that the bilateral knee and foot disorders only had a moderate effect on the Veteran's employment and "limits performance of light manual labor" and "limits him to sedentary work."  Other examiners opined that the Veteran's service-connected hydrocelectomy residuals had a minimal effect on employment and did not limit light manual labor; that his left 5th finger had a minimal effect on employment; that his hypertension and hypertensive heart disease had a moderate effect on employment; and that his service-connected lumbar spine disc disease had a moderate to severe effect on his employment.

Overall, the December 2004, September 2005 and October 2005 VA C&P examination reports do not provide direct evidence supporting a finding that the Veteran was unable to obtain and maintain substantially gainful employment due to service-connected disabilities at any time since service.  In fact, these records only reflect opinion that the Veteran may be precluded from performing a light manual labor vocation, but do not reflect any opinion that he was incapable of obtaining and maintaining sedentary-type employment consistent with his prior vocational and educational history, providing, overall, evidence against the TDIU claim.

In sum, the RO has granted the Veteran entitlement to TDIU effective October 6, 2004 on an extremely favorable interpretation of the lay and medical evidence.  Quite simply, the medical finding that the Veteran's service-connected orthopedic disabilities "affect" his ability to obtain employment does not, in and of itself, establish an inability to obtain and maintain employability.  To the contrary, the VA physician opinions essentially indicate that the Veteran had the residual capacity to perform sedentary-type employment, which would be consistent with his prior vocational history as a supply specialist.  

In any event, the Board will not reverse the RO's finding but notes that it is not bound to accept the RO's finding that the Veteran's service-connected disabilities rendered him unemployable as of October 6, 2004.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009). 

With respect to the time period prior to October 6, 2004, the Board finds that the Veteran's service-connected are not shown to have precluded him from performing substantially gainful employment consistent with his educational and vocational experiences.  In this respect, the Veteran claims unemployability yet self-describes moderate functional impairments during exacerbations of his service-connected orthopedic disabilities.  More importantly, for the time period prior to October 6, 2004, the medical examiners described the Veteran's overall employability impairment due to service-connected disabilities as being no more than moderate in degree.  

Quite simply, the credible lay and medical evidence establishes that the Veteran has a prior vocational history involving supply logistics, and has two years of vocational training in electronics.  At best, the medical evidence reflects that the Veteran is precluded from light manual labor employment but not sedentary-type employment.  

In so deciding, the Board acknowledges the Veteran's perception of being unemployed due to service-connected disability since his discharge from service.  This assertion, however, is not deemed credible or consistent with the evidentiary record.  In this respect, the Board notes that the Veteran was not medically discharged from active service.  He retired after 20 years of active service.  The Board can find no medical reason of record as to why the Veteran went from being capable of full-time military service on December 31, 2001, and was suddenly physically incapable of employability due to service-connected disability on January 1, 2002.

More importantly, the medical evidence of record demonstrates that the Veteran has not been unemployable due to service-connected disabilities since his discharge from active service until at least October 6, 2004.  Overall, the Veteran's allegations of greater disability are greatly outweighed by the clinical findings and opinions provided by multiple VA examiners, who found that the Veteran's service-connected disabilities do not result in his inability to obtain and maintain substantially gainful employment.  The Board places significantly greater probative weight to the examiner findings and opinions as opposed to the Veteran's allegations, as these examiners possess greater training and expertise to evaluate physical disability in the context of work requirements. 

As held above, the Board has determined that the Veteran is not entitled to referral of his case for a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  Notably, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of his service-connected disabilities have on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings.  The Board finds no unusual aspect of any of the service-connected disabilities which are not contemplated in the assigned schedular rating.

As the assigned schedular evaluations are adequate, there is also no basis for extraschedular referral under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date prior to October 6, 2004 for the award of TDIU.  As such, the benefit of doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  As such, the claim must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Veteran filed a formal application for TDIU benefits in July 2005.  A pre-adjudicatory RO letter dated August 2005 notified the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim as well as the relative duty on the part of the Veteran and VA in developing his claim.

A December 2005 RO rating decision awarded the Veteran entitlement to TDIU effective July 27, 2005.  Sua sponte, the RO issued another rating decision in February 2006 awarding an effective date of October 6, 2004 for the award of TDIU.  

In August 2006, the Veteran filed a timely notice of disagreement with respect to the effective date of award assigned for the TDIU rating.  By letter dated August 2006, the RO notified the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim as well as the relative duties on the part of the Veteran and VA in developing his claim.

On review of this record, the Board finds that the RO has substantially complied with the VCAA content requirements.  While the RO did not notify the Veteran of the criteria for establishing an effective date of award in conjunction with the July 2005 application, the RO issued an entirely new rating decision in February 2007 on the issue of entitlement to an earlier effective date of award, which is following fully compliant VCAA notice in August 2006.  Thus, any timing deficiencies have been cured.  See generally Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all known VA outpatient treatment records and private treatment records.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  

Furthermore, there is also no showing that any records exist with the Social Security Administration which would be relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").

Additionally, the Veteran has been afforded multiple VA examinations, including examinations contemporaneous in time to the earlier effective date of award period in question.  The multiple examination reports in 2003, 2004 and 2005 contain all findings necessary to decide the claim, including opinion regarding the effects of those disabilities on the Veteran's employability.  The Board finds no basis to obtain any further examination or opinion in this case.

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
 
ORDER

The claim of entitlement to an effective date prior to October 6, 2004 for the award of TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


